EVERETT, Chief Judge
(concurring):
As Judge Fletcher explains, under present Manual language1 possession of the drug here was a lesser-included offense of its distribution; so specifications as to both crimes should not coexist.2 It also follows that in a trial for distribution of drugs, the judge should advise the court members that possession is a lesser-included offense if it is reasonably raised by the evidence.3

. Para. 213g, Manual for Courts-Martial, United States, 1969 (Revised edition) (Ch. 7).


. I concede that it is somewhat difficult to reconcile our present ruling with this Court’s refusal to hold that, under prior Manual language, possession is lesser included in transfer.


. In United States v. Frantze, 655 F.2d 128, 130 (8th Cir. 1981), the Court of Appeals upheld the trial judge's refusal to instruct on possession as a lesser included offense since, under the facts there, if defendant possessed the drug, he must have distributed it.